Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on June 14, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1, 9 and 17 are amended.   Claims 1-20 are pending. 


 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by ANDREASSON (U.S. Patent No. 2010/0190513).

With respect to claims 1, 9 and 17, ANDREASSON teaches
determining, by a computing device and based on a location schedule associated with a user, an indication of a future location change of the user from a first location to a second location (fig. 2, [0006] The obtained location data may represent the geographical position of the mobile phone and may be obtained by the mobile phone.  It may use a built-in GPS device, similar to a navigation system in a car, or cell tower information to find the position of the mobile phone to be displayed on a map.  Various methods such as time of arrival detection (indication of a future location change) or time difference of arrival detection are known in the art of telecommunications to obtain location data indicating the position of a mobile phone); and 
transferring, based on the indication of the future location change   of the user from the first location to the second location, from a storage device associated with the first location, and to a mobile device associated with the user, data associated with the user (fig. 3, [0010] A mobile device for selectively providing location based content and for controlling in a mobile device the provision of location based content are presented, fig. 5, [0079]  location based content is stored in advance in the content storage 550 of the mobile device 500 before the corresponding location is visited.  For example, when 

With respect to claims 2, 10 and 18, ANDREASSON teaches before the user arrives at the second location, transferring, based on the location schedule associated with the user and to a storage device associated with the second location, data associated with the user (fig. 5, [0079] location based content is stored in advance in the content storage 550 of the mobile device 500 before the corresponding location is visited).

With respect to claims 3, 11 and 19, ANDREASSON teaches subset of the data transferred to the storage device associated with the second location ([0064] location obtaining section 410 may comprise the timer 430 and may store locations visited by the mobile device together with a time stamp in the location storage 440).

With respect to claims 4, 12 and 20, ANDREASSON teaches subset of the data transferred to the storage device associated with the second location ([0064] location obtaining section 410 may comprise the timer 430 and may store locations visited by the mobile device).

With respect to claims 5 and 13, ANDREASSON teaches after the user arrives at the second location, synchronizing, by the computing device, the data transferred to 

With respect to claims 6 and 14, ANDREASSON teaches during the future location change of the user, transferring, based on the location schedule associated with the user and to a storage device associated with the second location, data associated with the user ([0079] location based content is stored in advance in the content storage 550 of the mobile device 500 before the corresponding location is visited).

With respect to claims 7 and 15, ANDREASSON teaches transferring is based on an indication that the user will access the data during the future location change, ([0079] location based content is stored in advance in the content storage 550 of the mobile device 500 before the corresponding location is visited).

With respect to claims 8 and 16, ANDREASSON teaches location schedule associated with the user indicates a time frame associated with the future location change, and wherein the transferring occurs before the time frame associated with the future location change ([0080] location based content section 520 may be able to quickly retrieve location based content from the content storage 550 once the mobile device reaches a location for which information is available without having to download the information from a network server or similar at the time of arrival at this location).

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The present application is being examined under the pre-AIA  first to invent provisions. 




/ISAAC M WOO/           Primary Examiner, Art Unit 2163